     Case 3:20-cv-00497-MMD-CLB Document 6 Filed 09/14/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     SUMMIT RESOURCES, LLC,                            Case No. 3:20-cv-00497-MMD-CLB

7                                        Plaintiff,                    ORDER
             v.
8
      STATE FARM FIRE AND CASUALTY
9     INSURANCE COMPANY,
10                                    Defendant.
11

12          Defendant State Farm Fire and Casualty Company (“State Farm”) removed this

13   case from Nevada state court on September 1, 2020, based on diversity jurisdiction. (ECF

14   No. 1.) Federal district courts have original jurisdiction over civil actions where the matter

15   is between citizens of different states, and where the amount in controversy exceeds

16   $75,000. See 28 U.S.C. § 1332(a). Although corporations are citizens of any state in

17   which they are incorporated or have their principal place of business, “an LLC is a citizen

18   of every state of which its owners/members are citizens.” Johnson v. Columbia Props.

19   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

20          State Farm asserts that complete diversity exists because “Plaintiff is now, and

21   was at the time the State Court action was filed, is incorporated and has its principal place

22   of business in Nevada.” (ECF No. 1 at 3.) But as “the party asserting diversity jurisdiction[,

23   State Farm] bears the burden of proof.” Kanter v. Warner-Lambert Co., 265 F.3d 853,

24   857-58 (9th Cir. 2001). State Farm has not met its burden. Instead, State Farm has yet

25   to identify any members of Plaintiff (an LLC) or clarify whether those members are citizens

26   of different states than Defendants. Neither State Farm’s petition for removal (ECF No. 1)

27   nor its attached exhibits (ECF Nos. 1-2, 1-3) satisfies the diversity of citizenship

28   requirement under 28 U.S.C. § 1332(a).
     Case 3:20-cv-00497-MMD-CLB Document 6 Filed 09/14/20 Page 2 of 2



1           It is therefore ordered that State Farm must show cause as to why the Court should

2    not remand this case. State Farm must file a response within 10 days of the date of entry

3    of this order. It is further ordered that Plaintiff Summit Resources, LLC may file a further

4    response to State Farm’s response, within five days after State Farm files its response to

5    this order.

6           DATED THIS 14th Day of September 2020.

7

8
                                               MIRANDA M. DU
9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
